        Case
         Case1:16-cr-00170-JGK
               1:16-cr-00170-JGK Document
                                  Document389-1 Filed 01/01/21
                                           395 Filed  12/08/20 Page
                                                               Page 11 of
                                                                       of 55
                                                      ~   ;. ~·-= . -:-: ~ ..
                                                                            ¥    •   -   -   •   -   -    -·   -   - -   ~   '   -   · .:.   -   -   -   •




                                                      p ~i ~n~ ~ ,1h.J'
                                                      I'.   l )f")(' · )1'       11-' r~ •
                                                      (I· -      ~ ~~           ,'" ""'.,_ • •


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            X
                                                                          - ___
                                                                     - ----- -~ __ _., __--
                                                                                 ---     _ ··-
UNITED STATES OF AMERICA
                                                   ORDER OF RESTITUTION
             -   V •   -
                                                   S9 16 Cr. 170                                         (JGK)
GERARD STOKES ,

                           Defendant .

                                              X

        Upon the application of the United States of America , by

its attorney, Audrey Strauss , Acting United States Attorney for

the Southe rn District of New York, Daniel C. Richenthal ,

Assistant United States Attorney, of counsel; revie w of the

presentence investigation report ; and in connection with the

defendant ' s conviction on Count One of the above-referenced

Information and sentencing , it is hereby ORDERED that:

        1.   Amount of Restitution

        Gerard Stokes ,     the defendant ,       shall pay restitution in the

total amount of $41 , 614 . 67 , pursuant to 18 U. S.C . §§ 3663 , 3663A,

to the New York City Human Resources Administration,                                                     the victim of

the offense charged in Count One , at the following address:

        New York City Human Resources Administration
        Attn: Paul Ligresti, Associate General Counsel
        OLA/Employment Law Division
        150 Greenwich Street , 38th Floor
        New York , NY 10007
        Re : Gerard Stokes, 16 Cr. 170 (SONY)

        Upon advice by the United States Attorney ' s Office of a change

of address of the victim , the Clerk of the Court is authorized to

2020.01.09
                Case 1:16-cr-00170-JGK
                  Case 1:16-cr-00170-JGKDocument
                                         Document389-1
                                                   395 Filed
                                                       Filed 12/08/20
                                                             01/01/21 Page
                                                                      Page 22 of
                                                                              of 55



       send payments         to     the   new address wi thout       further   order of this

       Court.

                      A.         Joint and Several Liability

                Restitution is joint and several with all other defendants

       in United States v. Petersen-Fowler, et al., 16 Cr. 170 , to the

       extent they were ordered to pay restitution.

                2.    Schedule of Payments

                Pursuant to 18 U.S.C.          §   3664 (f) (2) ,   in consideration of t he

       financial resources and other assets of the defendant ,                       including

       whether       any    of    these   assets    are    jointly   controlled ;    projected

       earnings       and    other    income   of    the   defendant;    and   any   financial

       obligations of the defendant; including obligations to dependents,

       the defendant shall pay restitution in the manner and according to

       the schedule that follows:

                In the interest of justice, restitution shall be payab l e in

       installments pursuant to 18 U.S.C. § 3572(d) (1) and (2) .                      The

       defendant shall commence monthly installment payments of not

       less than an amount equal to 10 % percent of the defendant's

       gross income, payable on the 15th of the month , upon release

       from imprisonment, if any .

      P - -hile serving a term of imprisonment , if any,                       the defendant

)d.(t I shall    make installment                                    restitution

       obligation , and may do so                                                     (BOP)

       Inmate Financial Responsibility Plan (IFRP) .                                    OP


                                                      2
                   Case
                    Case1:16-cr-00170-JGK
                          1:16-cr-00170-JGK Document
                                             Document389-1 Filed 01/01/21
                                                      395 Filed  12/08/20 Page
                                                                          Page 33 of
                                                                                  of 55




           policy , the BOP may establish a payment plan by evaluating the

           defendant's six-month deposit

           determined by the BOP to be                                           with family

           and friends .       The remaining b               may be used to determine a

    wfC repayment schedule.                        shall help the defendant develop

~      / a financial p            and shall monitor his progress in meeting his

       I                     obligation .   Any unpaid amount remaining upon

                          rom prison wi                   as se

                   I f the defendant defaults on the payment schedule set forth

           above , the Government may pursue other remedies to enforce the

           judgment.

                   3.     Payment Instructions

                   The defendant shall make restitution payments by certified

           check ,      bank check ,   money order,       wire transfer ,    credit card,   or

           cash.        Checks and money orders shall be made payable to the "SONY

           Clerk of the Court" and mailed or hand-delivered to: United States

           Courthouse , 500 Pearl Street , New York, New York 10007 - Attention :

           Cashier ,      as required by 18 U.S . C.        §     3611.   The defendant shall

           write his name and the docket number of this case on each check or

           money order.        Credit card payments must be made in person at the

           Clerk's Office .       Any cash payments shall be hand delivered to the

           Clerk ' s Office using exact change , and shall not be mailed.                   For

           payments by wire , the defendant shall contact the Clerk ' s Office

           for wiring instructions.

                                                      3
          Case
        Case   1:16-cr-00170-JGKDocument
             1:16-cr-00170-JGK   Document  395 Filed
                                         389-1 Filed 12/08/20
                                                     01/01/21 Page
                                                              Page 44 of
                                                                      of 55



        4.        Additional Provisions

        The       defendant    shall   notify ,     within      30      days,    the     Clerk of
                                                            ---------
Court,       the United States Probation Office                     (during any period of

probat i on or supervised release), and the United States Attorney ' s

Office ,         86 Chambers Street ,       3rd Floor,       New York,          New York 10007

(Attn:        Financial       Litigation     Unit)     of     (1)       any     change    of    the

defendant ' s name , residence, or mailing address or (2) any material

change in the defendant ' s                financial   resources          that     affects      the

defendant ' s        ability    to   pay    restitution,        in      accordance       with    18

U.S.C.       §    3664(k)      If the defendant discloses,                or the Government

otherwise learns of , additional assets not known to the Government

at the time of the execution of th i s                      order ,      the Government may

seek a court order modifying the payment schedule consistent with

the discovery of new or additional assets .

        5.        Restitution Liability

        The defendant ' s liability to pay restitution shall terminate

on the date that is the later of 20 years from the entry of judgment

or 20 years after the defendant ' s release from i mprisonment ,                                 if

any ,    as provided in 18 U.S.C.              §    3613 (b).           Subject to the time

limitations in the preceding sentence,                      in the event of the death

of the defendant, the defendant ' s estate will be held responsible

for any unpaid balance of the restitution amount , and . any lien




                                                4
     Case
      Case1:16-cr-00170-JGK
            1:16-cr-00170-JGKDocument
                              Document389-1       12/08/20 Page 5 of 5
                                        395 Filed 01/01/21



filed pursuant to 18 U.S.C.       §   3613(c)   shall   continue until   the

estate receives a written release of that liability.


SO ORDERED:




UNITED STATES DISTRICT JUDGE




                                      5
